     Case 2:15-cr-00335-WKW-JTA Document 936 Filed 02/03/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 UNITED STATES OF AMERICA                 )
                                          )
       v.                                 ) CASE NO. 2:15-CR-335-WKW
                                          )             [WO]
 JOSHUA JARRELL JACKSON                   )

                                     ORDER

      Before the court is Defendant Joshua Jarrell Jackson’s renewed motion for

compassionate release (Doc. # 862), as supplemented (Docs. # 895, 898), in which

Mr. Jackson seeks to modify an imposed term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). The Government has responded in opposition. (Doc. # 912.)

      Mr. Jackson was convicted based on his guilty plea to one count of conspiracy

to distribute and to possess with intent to distribute cocaine hydrochloride, in

violation of 21 U.S.C. §§ 841(a)(1) and 846. As a result of his conviction, Mr.

Jackson was sentenced to 240 months’ imprisonment. (Doc. # 740.) Mr. Jackson’s

projected release date is September 4, 2032. See https://www.bop.gov/inmateloc/

(last visited Feb. 2, 2021).

      Based upon a thorough review of the record, Mr. Jackson has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his

designated federal correctional institution is unable to provide his adequate medical
     Case 2:15-cr-00335-WKW-JTA Document 936 Filed 02/03/21 Page 2 of 2




care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States

v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Jackson’s renewed motion for

compassionate release (Doc. # 862), as supplemented (Docs. # 895, 898), is

DENIED.

      DONE this 3rd day of February, 2021.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                         2
